Citation Nr: 1125871	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  07-19 776	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left ear injury.  

2.  Entitlement to service connection for a right ear hearing loss.  

3.  Entitlement to an increased, compensable initial rating for a left ear hearing loss.   


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, a videoconference hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  An appeal for a rating in excess of 10 percent for tinnitus was withdrawn on the record during the hearing.  See 38 C.F.R. § 20.204 (2010).  The transcript of the hearing is in the claims folder.  

The issues of entitlement to service connection for residuals of a left ear injury and entitlement to an increased, compensable initial rating for a left ear hearing loss were certified to the Board by the RO.  However, the Board must consider all issues that have been reasonably raised by the record.  See Myers v. Derwinski, 1 Vet. App. 127, 130 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  For the reasons set forth in detail below, the Board finds that a claim for service connection for a right ear hearing loss has been raised by the record and should be addressed in the first instance by the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Veteran was examined for service, in February 1971, he was noted to have a healed perforation of his left tympanic membrane.  March 2010 audiologic examination revealed scarring of both tympanic membranes.  The Veteran contends that his left ear was injured when he was close to an explosion during basic training.  It is desirable to obtain a medical opinion on this question.  

At his March 2011 Board hearing, it was reported that the Veteran was seeking service connection for his right ear hearing loss.  Audiometric testing in March 2010 disclosed a bilateral hearing loss and there was an opinion that the hearing loss was caused, as likely as not, by military noise exposure.  However, it is not clear whether the examiner was addressing the Veteran's left ear injury claim or whether he was commenting on the hearing loss in both ears.  This opinion needs to be clarified.  

An opinion should also consider the service treatment records.  Audiometric examination in January 1968 had many negative findings consistent with testing under American Standards Association (ASA) criteria.  Converted to International Standards Organization (ISO) criteria, pure tone threshold in decibels were:  



HERTZ


500
1000
2000
4000
RIGHT
10
5
0
20
LEFT
10
5
0
15

On separation examination, in February 1971, testing under ISO standards showed pure tone thresholds of:



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
5
20
20
20
LEFT
5
5
5
10
40
20

Hearing loss is rated primarily on bilateral impairment.  So, the rating of the left ear hearing loss is inextricably intertwined with the rating of the right ear and the determination as to whether the right ear hearing loss is service-connected.  Therefore, the action on the appeal of the rating must be deferred pending resolution of the question of service connection for the right ear hearing loss.  Also, the Board notes that the March 2010 audiology report states that pure tone testing was done, but the results of that testing are not of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should insure that all VA audiology test results are associated with the claims folder.  The pure tone test results for March 2010 are specifically requested.  

2.  The Veteran has reported a career with the United States Department of Agriculture (USDA).  The Veteran's Claims Assistance Act of 2000 placed specific emphasis on assisting claimants by obtaining Federal records.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).  The AOJ should obtain any necessary releases and identifying information and then obtain a complete copy of the Veteran's USDA medical records.  

3.  After the above records have been associated with the claims folder, or it has been determined that they are unavailable, the Veteran should be scheduled for a VA audiology examination.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies that may be indicated should be done.  The examiner should express an opinion in response to the following questions:

a.  Is it at least as likely as not that the Veteran has residuals of a left ear injury in service, in addition to his service-connected left ear hearing loss?  Specifically, is there an additional left tympanic membrane injury by way of aggravation or superimposed injury?  Please explain.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

b.  Is it at least as likely as not that the Veteran has a right ear hearing loss as the result of disease or injury during his active service?  Please explain.  

c.  Please provide a complete report of current audiometric testing, including pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech reception thresholds.  

4.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


